Citation Nr: 1535168	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lung cancer, claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

The Veteran served on active duty from February 1955 to January 1957.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Newark, New Jersey.  

The Board initially remanded the claim in June 2012 and again in January 2013.  The Board then denied the claim in a May 2013 decision.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted a joint motion of the parties to remand the appeal for action consistent with the joint motion.  The Board then remanded the claim in September 2014.  The claim now returns to the Board for review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

In their joint motion, the parties agreed that a remand was required to assure "substantial compliance" with the requirements of the Board's prior remands in June 2012 and January 2013.  This "substantial compliance" was interpreted by the joint motion to require a medical opinion explicitly reconciling VA and private medical opinions, as explained below.  

The Board in June 2012, January 2013, and September 2014 remanded the claim to obtain a VA examination or a supplemental VA opinion reconciling VA medical opinions to the effect that the Veteran's adenocarcinoma of the lung was caused by smoking and not any exposure to asbestos in service, and private medical opinions in March 2009 to the effect that the Veteran's in-service asbestos exposure caused his adenocarcinoma of the lung.  In each remand, the Board determined that prior VA examiners had not reconciled these private medical opinions with the VA medical opinions.  

In March 2013 an addendum opinion was prepared by the VA physician who conducted the August 2012 VA examination.  The physician reviewed the evidence of record.  The physician medically observed that, "asbestos exposure does not cause adenocarcinoma of the lung" and the "most likely cause" of adenocarcinoma of the lung is smoking.  The examiner then observed that the Veteran smoked for 10 years.  The examiner further noted that the Veteran's "chest x-ray does not show any asbestos[-]related pleural or pulmonary changes."  The examiner accordingly agreed with the VA medical opinion provided in May 2010, and affirmed the opinion the examiner himself provided in August 2012.  

In a September 2014 addendum opinion, the same August 2012 VA examiner who provided the March 2013 addendum noted that he had reviewed the record including all relevant opinions, and explained that the Veteran has adenocarcinoma, which is most likely caused by smoking, whereas asbestos exposure causes mesothelioma.  The examiner on this basis re-affirmed his prior opinions.  

An additional review of the record was performed in March 2015 by a VA physician in a VA hematology/oncology practice section.  The physician noted a study of Norwegian Navy servicemen serving between February 1955 and January 1957 and development of cancer, which study revealed a nine percent greater incidence of cancer among the servicemen who served two years or less on a ship than among servicemen who did not serve aboard ship.  However, the physician noted that this difference was not statistically significant.  This physician then opined that considering the Veteran's tobacco history, it was, "less likely than not that his lung cancer was related to any asbestos exposure while in the service."

Both the September 2014 addendum opinion and the March 2015 supplemental opinion have failed to explicitly reconcile the opinions of the past VA examiners with the private medical opinions in March 2009.  Perhaps "reconcile" has been too politic a word, and hence in a fourth attempt at obtaining the desired discussion, the Board will be more explicit about what must be said.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The record must be made available to and reviewed by either the VA physician who provided the September 2014 addendum opinion, the VA physician who provided the March 2015 supplemental opinion, or another physician with appropriate expertise.  The physician should do the following:  

The physician must review the prior VA opinions and the private medical opinions in March 2009.  The physician should note that these opinions come to opposite conclusions on the question of whether the Veteran's lung cancer is causally related to his asbestos exposure in service.  In order to "reconcile" these mutually contradictory opinions, the physician must explicitly state that one is right and the other is wrong, and explain why this is so.  

The physician cannot reconcile these opinions without explicitly stating that either the VA opinions or the private medical opinions are wrong, and explaining why one set of opinions is wrong and the other is right.  Thus, the physician must make these explicit statements and explanations, in order to satisfy the United States Court of Appeals for Veterans Claims, which will not be satisfied with only an explanation why one opinion is correct, without explicitly explaining why the other opinion is incorrect (even though the opinions may be contradictory).

2.  The RO or the AMC should ensure that all requirements for the addendum are fulfilled.  If they are not fulfilled, additional addenda should be sought from the physician until the requirements are fulfilled.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




